Title: To Thomas Jefferson from William Maclure, 15 August 1825
From: Maclure, William
To: Jefferson, Thomas


                        Dear Sir
                        
                            Philadelphia
                            15 August 1825
                        
                    Your letter of the 8th August received and am sorry for your indisposition but hope you have recovered your accustomed good health long to regulate your usefull and important establishment for the diffusion of knowledge to the rising generation after having done so much for the spreading of the usefull and necessary information thro’ the present age—Its a cause of high congratulation to this county and thro it to the world at large that the representative system checks that natural propensity of rulers to interfere unnecessarily in the affairs of those they rule but I fear we have retained too much of our colonial vices to benifit all we might in practising completely the best features of the system tending to ensure the greatest quantum of happiness to the greatest number—I mean the interference of all the governments both state and federal in the coining monopoly of Banks every priviledge granted to one set of citizens that is denied to another is what I call a monopoly which I believe is prohibited by the greatest part of the Constitutions of the Union besides I think no legislator have a right to bind their successors by a charter any more than by a law for if you extend the power to all occupations (which would be as usefull, legal, and convenient to those who benifited by the monopoly) the first legislation of any county might so arrange the monopolizing system as to leave little or nothing for their successors to legislate on in addition to the injustice and illegality of the charters the power granted to them without a limitation of dividend puts the public at the mercy of those who have an immediate interest to deceive and cheat them for its certainly the interest of all stockhouses to have as large dividend from them as possible and to chuse directors that will divide the Capital by way of profits leaving nothing in the case to pay their notes what has been the case with almost all the Bankrupt Banks of the Union an experience that ought to have opened the Eyes of the people that they neglected the fatal experience of the south Sea bubble and Laws bank in france that was the ruin of many hundred thousand inocent holders of their securities— in Europe a chartered company is limmitted to the dividend at or below the legal interest which is the only guaranty the government can propose to save the public from being swindled—the agricultural produce is bare when compared with the prices during the neutral trade but not yet so low as in most other parts of the Globe owing to the extravagant abuse of paper money lowering its Value and of course raising the Value of every thing else but that is an evil that must very soon cure itself by a second crop of Bankrups amongst men in Business which is perhaps at hand as they are working hard for it particularly at New York where speculation has changed its course but I fear will arrive at the same result by a feature of there great Canal in which they embark public property like the  church Wardens after individual confessions would neither lend or subscribe  any more the burthen is thrown on the state for a canal that for many years will most probably not pay the interest it ever—The thing I admire most since my return is the Agricultural Societies diffused over the union both for their improvements in perfecting that most usefull of all  arts and at same time being the means of collecting their Opinions and placing them on the high ground their numbers and utility entitle them to— the mercantile   interest by acting in Nodus outwited them and the very few got all the advantages of a majirity—we are fast getting rid of our colonial propensities to immitation of our  Mother Britain the most injurious perhaps of all the political is the representation of property in place of persons and substitution of a senate for an aristocratic house of Lords the individual Coppy of their habits in Lodging, dress, eating, drinking & style will gradualy give way before the rigors of our climate and tho long of learning the perpetual admonitions of nature will prevail at last England to hear that Mr Owens system takes so well over in his  tis the only way perhaps of giving us  political & personal Liberty we have enjoyed practically long time but in moral & religious freedom of opinion we have been caused by antient prejudices which are now fast on the decline and I hope will totally disappear as the last bar unto to the greatest happiness of the greatest number & RemainYours sincerely
                        Wm Maclure
                    P.S. Michaux Libra  is shipped in the   Cap Stewart to the care of Colo Peyton Richmond  whom I have enclosed Bill of lading